Exhibit 10.2

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NEITHER THIS NOTE
NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS. NEITHER THIS NOTE NOR THE SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD OR OTHERWISE TRANSFERRED OR
PLEDGED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION OR EXCLUSION FROM THE
REGISTRATION REQUIREMENTS THEREUNDER AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.

NO. ____

$__________

BULLDOG TECHNOLOGIES INC.

6.0% CONVERTIBLE NOTE DUE AUGUST 29, 2010

Section 1.

General.

FOR VALUE RECEIVED, Bulldog Technologies Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of ___________________________,
or its registered assigns (the “Purchaser”), the principal sum of
____________________________ DOLLARS AND ZERO CENTS ($_________), or such lesser
amount as shall then equal the outstanding principal amount hereof, together
with interest thereon at a rate equal to 6% (the “Interest Rate”) per annum,
simple interest computed on the basis of the actual number of days elapsed and a
year of 360 days comprised of twelve 30 day months. Unless earlier converted in
accordance with Section 4, all unpaid principal, together with any then unpaid
and accrued interest and other amounts payable hereunder, shall be due and
payable on the earlier of (i) August 29, 2010 (the “Maturity Date”); or (ii)
when such amounts become due and payable as a result of, and following, an Event
of Default in accordance with Section 2. This Note is prepayable at 120% of the
principal amount from the 30 days post effectiveness of a registration statement
covering the underlying securities through August 29, 2006, 115% of the
principal amount from August 29, 2006 through August 29, 2007, 110% of the
principal amount from August 29, 2007 through August 29, 2008, 105% of the
principal amount from August 29, 2008 to August 29, 2009 and 100% of the
principal amount thereafter. Except as otherwise provided herein, all payments
required to be made hereunder, if any, shall be made in such coin or currency of
the United States of America as at the time of payment shall be legal tender
therein for the payment of public and private debts. Interest shall accrue on
the unpaid balance of the principal amount of this Note (without any
compounding) from and including the date hereof to, but excluding, the date on
which the principal amount of this Note is paid in full (or converted in
accordance with Section 4 hereof) and shall be payable on November 30,
February 28, May 31 and August 31 (each, an “Interest Payment Date”) of each
year until the outstanding principal amount hereof shall be paid in full, with
the first such payment of interest being due November 30, 2005. Interest
payments shall be made either in such coin or currency of the United States of

 





 


--------------------------------------------------------------------------------



 

America as at the time of payment shall be legal tender therein for the payment
of public and private debts or in shares of Common Stock, par value $0.001 per
share, of the Company (the “Common Stock”), valued at the then current Market
Price (as hereinafter defined), at the option of the Company. For purposes
hereof, “Market Price” shall mean the average of the closing sale prices of the
Common stock (or if no closing sale prices are reported, the average of the
closing bid and closing ask prices for the twenty (20) day period immediately
prior to the Interest Payment Date as reported in composite transactions for the
principal United States securities exchange on which the Common Stock is traded
or, if the Common Stock is not listed on a United States national or regional
securities exchange, as reported by the Nasdaq System, the OTC Bulletin Board or
Pinksheets LLC. In the absence of such a quotation, the Company’s board of
directors (the “Board of Directors”) will determine the closing sale price on
the basis it considers appropriate.

The Company shall at all times reserve and keep available out of its authorized
but unissued shares of capital stock of the Company, solely for the purpose of
paying interest on this Note, such number of its shares of capital stock of the
Company as shall from time to time be sufficient to pay interest on this Note;
and if at any time the number of authorized but unissued shares of capital stock
of the Company shall not be sufficient to pay interest on this Note, the Company
hereby covenants and agrees to take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
capital stock to such number of shares as shall be sufficient for such purpose.

This is one of a duly authorized issue of notes (this note being referred to as
the “Note” and, collectively, all similar notes issued by the Company being
referred to as the “Notes”) of the Company in an aggregate principal amount of
$2,100,000.

Section 2.

Defaults.

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:

(a)           The Company shall fail to pay (i) when due any principal or
interest payment hereof on the due date hereunder or (ii) any other payment
required under the terms of this Note on the date due and such payment shall not
have been made within fifteen (15) days of Company’s receipt of Purchaser’s
written notice to Company of such failure to pay; or

(b)           The Company shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Note (other than those
specified in Section 2(a)) and such failure shall continue for ten (10) days
after written notice thereof is delivered to the Company; or

(c)           Any representation, warranty, certificate, or other statement
(financial or otherwise) made or furnished by or on behalf of the Company to the
Purchaser in writing in connection with this Note, or as an inducement to the
Purchaser to purchase this Note, shall be false, incorrect, incomplete or
misleading in any material respect when made or furnished; or

(d)           The Company shall (i) fail to make any payment when due under the
terms of any bond, debenture, note or other evidence of indebtedness to be paid
by the Company (excluding

 

2





 


--------------------------------------------------------------------------------



 

this Note, which default is addressed by Section 2(a) above, but including any
other evidence of indebtedness of the Company to the Purchaser) and such failure
shall continue beyond any period of grace provided with respect thereto, or (ii)
default in the observance or performance of any other agreement, term or
condition contained in any such bond, debenture, note or other evidence of
indebtedness, and the effect of such failure or default is to cause, or permit
the holder thereof to cause, indebtedness in an aggregate amount of One Million
Dollars ($1,000,000) or more to become due prior to its stated date of maturity;
or

(e)           The Company shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part (v) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing; or

(f)            Proceedings for the appointment of a receiver, trustee,
liquidator or custodian of the Company or of all or a substantial part of the
property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within thirty (30) days of
commencement; or

(g)           One or more judgments for the payment of money in an amount in
excess of One Million Five Hundred Thousand Dollars ($1,500,000) in the
aggregate, outstanding at any one time, shall be rendered against the Company
and the same shall remain undischarged for a period of thirty (30) days during
which execution shall not be effectively stayed, or any judgment, writ,
assessment, warrant of attachment, or execution or similar process shall be
issued or levied against a substantial part of the property of the Company and
such judgment, writ, or similar process shall not be released, stayed, vacated
or otherwise dismissed within thirty (30) days after issue or levy.

Section 3.

Rights Of Purchaser Upon Default.

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods (other than an Event of Default referred
to in Sections 2(f) or 2(g) hereof) and at any time thereafter during the
continuance of such Event of Default, the Purchaser may, by written notice to
the Company, declare all outstanding amounts payable by the Company hereunder to
be immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 2(f) or 2(g) hereof, immediately and
without notice, all outstanding amounts payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition

 

3





 


--------------------------------------------------------------------------------



 

to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Purchaser may exercise any other right, power or remedy permitted
to it by law, either by suit in equity or by action at law, or both.

Section 4.

Conversion.

(a)           Purchaser Conversion. At any time, and from time to time, the
Purchaser may, at its sole and exclusive option by delivering to the Company a
conversion notice in the form attached hereto as Annex A (the “Conversion
Notice”), convert all or any part of the principal (but not interest)
outstanding under this Note into fully paid and nonassessable shares of Common
Stock of the Company at a conversion price of $1.06 per share of Common Stock
(the “Conversion Price”). The Conversion Price shall be subject to adjustment as
provided in Section 5 hereof. The Purchaser shall convert a minimum of $100,000
of principal for any conversion pursuant to this Section 4(a).

(b)           Mechanics and Effect of Conversion. No fractional shares of Common
Stock shall be issued upon conversion of this Note. Upon the conversion of the
entire principal outstanding under this Note, in lieu of the Company issuing any
fractional shares to the Purchaser in cash, the Company shall pay to the
Purchaser the amount of outstanding principal that is not so converted. On
partial conversion of this Note, the Company shall issue to the Purchaser
(i) the shares of Common Stock into which a portion of this Note is converted
and (ii) a new convertible promissory note having identical terms to this Note,
except that the principal amount thereof shall equal the difference between (A)
the principal amount of this Note immediately prior to such conversion minus (B)
the portion of such principal amount converted into Common Stock. Upon
conversion of this Note pursuant to this Section 4, the Purchaser shall
surrender this Note, duly endorsed, at the principal office of the Company. At
its expense, the Company shall, as soon as practicable but in no event more than
three (3) business days thereafter, issue and deliver to the Purchaser at such
principal office a certificate or certificates for the number of shares of
Common Stock, to which the Purchaser shall be entitled upon such conversion (the
“Conversion Shares”) (bearing such legends as are required by applicable state
and federal securities laws in the opinion of counsel to the Company), together
with any other securities and property to which the Purchaser is entitled upon
such conversion under the terms of this Note. In addition to all other available
remedies at law or in equity or otherwise under this Note, if the Company fails
to deliver certificates for the Conversion Shares (together with any other
securities and property to which the Purchaser is entitled upon conversion of
the Note under the terms of this Note) within three (3) business days after
receipt of the Conversion Notice and the Note, then the Company shall pay to the
holder in cash a penalty (the “Penalty”) equal to 1% of the number of Conversion
Shares multiplied by the Current Market Price (as defined in the Warrant of even
date herewith) for each day that the Company fails to deliver certificates for
the Conversion Shares (together with any other securities and property to which
the Purchaser is entitled upon conversion of the Note under the terms of this
Note). The Penalty shall be paid to the holder by the third (3rd) day of the
month following the month in which it has accrued.

(c)           Reservation Of Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of capital stock of the Company, solely for the purpose of effecting the
conversion of this Note, such number of

 

4





 


--------------------------------------------------------------------------------



 

Conversion Shares as shall from time to time be sufficient to effect the
conversion of this Note; (together with such number of its shares of capital
stock as shall be sufficient to pay interest on this Note, the “Note Shares”);
and if at any time the number of authorized but unissued shares of capital stock
of the Company shall not be sufficient to effect the conversion of this Note,
the Company hereby covenants and agrees to take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of capital stock to such number of shares as shall be sufficient for such
purpose.

(d)           Payment Of Expenses And Taxes On Conversion. The Company shall pay
all expenses, taxes and other charges payable in connection with the
preparation, execution, issuance and delivery of stock certificates and new
promissory notes pursuant to this Section 4 hereof, except that, in the event
such stock certificates or new promissory notes shall be registered in a name or
names other than the name of the holder of this Note, funds sufficient to pay
all stock transfer fees, which shall be payable upon the execution and delivery
of such stock certificate or certificates or new promissory notes, shall be paid
by the holder hereof to the Company at the time of delivering this Note to the
Company upon conversion.

Section 5.

Conversion Price Adjustments.

(a)           Adjustment For Stock Splits And Combinations. If the Company shall
at any time or from time to time after the date of original issuance of this
Note (the “Date of Original Issue”) effect a subdivision or reverse stock split
of the outstanding Common Stock, the Conversion Price in effect immediately
before a subdivision shall be proportionately decreased, and, conversely, the
Conversion Price in effect immediately before a reverse stock split shall be
proportionately increased. Any adjustment under this Section 5(a) shall become
effective at the close of business on the date the subdivision or reverse stock
split becomes effective.

(b)           Adjustment For Common Stock Dividends And Distributions. If the
Company at any time or from time to time after the Date of Original Issue
issues, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable solely in
additional shares of Common Stock, the Conversion Price that is then in effect
shall be decreased as of the time of such issuance or, in the event such record
date is fixed, as of the close of business on such record date, by multiplying
the Conversion Price by a fraction (i) the numerator of which is the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, and (ii) the
denominator of which is the sum of the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Conversion Price shall be adjusted pursuant to this
Section 5(b) to reflect the actual payment of such dividend or distribution.

(c)           Adjustments For Other Dividends And Distributions. If the Company
at any time or from time to time after the Date of Original Issue issues, or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution

 

5





 


--------------------------------------------------------------------------------



 

payable in securities of the Company other than shares of Common Stock or in
other property, in each such event provision shall be made so that the Purchaser
shall receive upon conversion hereof, in addition to the number of shares of
Common Stock receivable hereupon, the amount of securities of the Company or
other property which such Purchaser would have received had this Note been
converted into Common Stock on the date of such event and had it thereafter,
during the period from the date of such event to and including the conversion
date, retained such securities or other property receivable by it as aforesaid
during such period, subject to all other adjustments called for during such
period under this Section 5 with respect to the rights of the Purchaser or with
respect to such other securities or other property by their terms. As used
herein, the term “other property” does not include cash.

(d)           Adjustment For Reclassification, Exchange And Substitution. If at
any time or from time to time after the Date of Original Issue, the Common Stock
issuable upon the conversion of this Note is changed into the same or a
different number of shares of any class or series of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
reverse stock split or stock dividend or a reorganization, merger, consolidation
or sale of assets provided for elsewhere in this Section 5), then in any such
event the Purchaser shall have the right thereafter to convert this Note into
the kind and amount of stock and other securities and property receivable upon
such recapitalization, reclassification or other change by holders of the number
of shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.

(e)           Weighted Average Anti-Dilution. The Conversion Price shall be
subject to adjustment from time to time as follows:

(i)            Definitions. For purposes of this Section 5(e), the following
definitions apply:

(A)          “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities (as defined
below).

(B)          “Original Issue Date” shall mean the date on which this Note was
first issued.

(C)          “Convertible Securities” shall mean any evidence of indebtedness,
shares (other than Common Stock) or other securities convertible into or
exchangeable for Common Stock.

(D)          “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 5(e)(iii), deemed to be issued) by the
Company after the Original Issue Date, other than:

(1)           Common Stock issued pursuant to a transaction described in Section
5(a), (b), (c) or (d) hereof,

 

6





 


--------------------------------------------------------------------------------



 

 

(2)           shares of Common Stock issuable or issued to employees,
consultants or directors of the Company pursuant to a stock option plan,
restricted stock plan, employment agreement or consulting agreement approved by
the Board of Directors of the Company,

(3)           shares of Common Stock, or options or warrants to purchase shares
of Common Stock, issued to vendors, suppliers, financial institutions or lessors
in connection with commercial credit arrangements, commercial property
transactions, equipment financings, leases or similar transactions approved by
the Board of Directors of the Company,

(4)           shares of Common Stock or preferred stock issuable upon exercise
of Options or Convertible Securities outstanding as of the date of this Note, or

(5)           shares of Common Stock, or options, warrants or other Convertible
Securities to purchase shares of Common Stock issued in connection with bona
fide acquisitions, mergers or similar transactions, the terms of which are
approved by the Board of Directors of the Company.

(ii)           No Adjustment of Conversion Price. Any provision herein to the
contrary notwithstanding, no adjustment of the Conversion Price shall be made in
respect of the issuance of Additional Shares of Common Stock unless the
consideration per share for an Additional Share of Common Stock issued or deemed
to be issued by the Company is less than the Conversion Price in effect on the
date of, and immediately prior to, such issue.

(iii)          Deemed Issue of Additional Shares of Common Stock. In the event
the Company should at any time or from time to time after the Original Issue
Date issue any Options (excluding for all purposes of this subsection (iii)
Options excluded from the definition of Additional Shares of Common Stock in
Subsection 5(e)(i)(D)) or Convertible Securities (excluding for all purposes of
this subsection (iii) Convertible Securities excluded from the definition of
Additional Shares of Common Stock is Subsection 5(e)(i)(D)) then the maximum
number of shares (as set forth in the instrument relating thereto without regard
to any provisions contained therein designed to protect against dilution) of
Common Stock issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options for Convertible Securities, the conversion or
exchange of such Convertible Securities shall be deemed to be Additional Shares
of Common Stock issued as of the time of such issue, provided that in any such
case in which Additional Shares of Common Stock are deemed to be issued:

(A)          no further adjustments in the Conversion Price or shall be made
upon the subsequent issue of such Convertible Securities or shares of Common
Stock upon the exercise of such Options or conversion or exchange of such
Convertible Securities;

 

7





 


--------------------------------------------------------------------------------



 

 

(B)          if such Options or Convertible Securities by their terms provide,
with the passage of time or otherwise, for any increase or decrease in the
consideration payable to the corporation, or decrease or increase in the number
of shares of Common Stock issuable, upon the exercise, conversion or exchange
thereof, the Conversion Price computed upon the original issue thereof and any
subsequent adjustments based thereon, shall, upon any such increase or decrease
becoming effective, be recomputed to reflect such increase or decrease insofar
as it affects such Options or the rights of conversion or exchange under such
Convertible Securities;

(C)          upon the expiration or termination of any unexercised Options, the
Conversion Price, to the extent in any way affected by or computed using such
Options, shall be recomputed to reflect the issuance of only the number of
shares of Common Stock (and Convertible Securities which remain in effect)
actually issued upon the exercise of such Option;

(D)          in the event of any change in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any Option or Convertible
Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Conversion Price then in effect shall
forthwith be readjusted to such Conversion Price and as would have been obtained
had the adjustment which was made upon the issuance of such Option or
Convertible Security not exercised or converted prior to such change been made
upon the basis of such change; and

(E)          no readjustment pursuant to clause (B) or (D) above shall have the
effect of increasing the Conversion Price, to an amount which exceeds the lower
of (i) the Conversion Price on the original adjustment date, or (ii) the
Conversion Price that would have resulted from any issuances of Additional
Shares of Common Stock between the original adjustment date and such
readjustment date, respectively.

In the event the Company, after the Original Issue Date amends any Options or
Convertible Securities (whether such Options or Convertible Securities were
outstanding on the Original Issue Date or were issued after the Original Issue
Date) to increase the number of shares issuable thereunder or decrease the
consideration to be paid upon exercise or conversion thereof, then such Options
or Convertible Securities, as so amended, shall be deemed to have been issued
after the Original Issue Date and the provisions of this Subsection 5(e)(iii)
shall apply, provided that the provisions of this Subsection 5(e)(iii) shall not
apply to the repricing of the outstanding Series A Common Stock Purchase
Warrants issued in April 2004.

(iv)          Adjustment of Conversion Price Upon Issuance of Additional Shares
of Common Stock. In the event the Company, at any time after the Original Issue
Date shall issue any Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Section 5(e)(iii))
without consideration or for a consideration per share less than the Conversion
Price in effect on the date of and immediately prior to such issue, then in such
event, the Conversion Price shall be reduced, concurrently with such issue, to a
price

 

8





 


--------------------------------------------------------------------------------



 

determined by multiplying the Conversion Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issue plus the number of shares of Common Stock which the
aggregate consideration received by the Company for the total number of
Additional Shares of Common Stock so issued would purchase at the Conversion
Price in effect immediately prior to such issuance, and the denominator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such issue plus the number of such Additional Shares of Common Stock so issued.

For the purpose of the above calculation, the number of shares of Common Stock
outstanding immediately prior to such issue shall be calculated on a fully
diluted basis, as if all Convertible Securities had been fully converted into
shares of Common Stock immediately prior to such issuance and any outstanding
warrants, options or other rights for the purchase of shares of stock or
Convertible Securities had been fully exercised immediately prior to such
issuance (and the resulting securities fully converted into shares of Common
Stock, if so convertible) as of such date.

(v)           Determination of Consideration. For purposes of this Section 5,
the consideration received by the Company for the issue of any Additional Shares
of Common Stock shall be computed as follows:

(A)          In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any discounts, commissions or other expenses allowed, paid or incurred
by the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.

(B)          In the case of the issuance of the Additional Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair value thereof as determined by the Board of
Directors irrespective of any accounting treatment.

(C)          The consideration per share received by the Company for Additional
Shares of Common Stock deemed to have been issued pursuant to paragraph
5(e)(iii) relating to Options and Convertible Securities, shall be the minimum
aggregate amount of additional consideration (as set forth in instruments
relating thereto) payable to the Company upon the exercise of such Options and
the conversion or exchange of such Convertible Securities (as the case may be),
including the amounts received by the Company as consideration for the issue of
such Options or Convertible Securities.

(f)            Certificate Of Adjustment. In each case of an adjustment or
readjustment of the Conversion Price for the number of shares of Common Stock or
other securities issuable upon conversion of this Note, the Company, at its own
expense, shall cause its Secretary or Treasurer to compute such adjustment or
readjustment in accordance with the provisions hereof and prepare a certificate
showing such adjustment or readjustment, and shall mail such certificate, by
first class mail, postage prepaid, to the Purchaser at the Purchaser’s address
as shown in the Company’s books. The certificate shall set forth such adjustment
or readjustment, showing in

 

9





 


--------------------------------------------------------------------------------



 

detail the facts upon which such adjustment or readjustment is based. No
adjustment in the Conversion Price shall be required to be made unless it would
result in an increase or decrease of at least one cent, but any adjustments not
made because of this sentence shall be carried forward and taken into account in
any subsequent adjustment otherwise required hereunder.

(g)           Notices Of Record Date. Upon (i) the establishment by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, any
merger or consolidation of the Company with or into any other Company, or any
transfer of all or substantially all the assets of the Company to any other
person or any voluntary or involuntary dissolution, liquidation or winding up of
the Company, the Company shall mail to the Purchaser at least 20 days prior to
the record date specified therein a notice specifying (A) the date on which any
such record is to be taken for the purpose of such dividend or distribution and
a description of such dividend or distribution, (B) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Stock (or
other securities), shall be entitled to exchange their shares of Common Stock
(or other securities), for securities or other property deliverable upon such
reorganization, reclassification transfer, consolidation, merger, dissolution,
liquidation or winding up.

(h)           No Impairment. The Company shall not amend its Certificate of
Incorporation or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
conversion rights of the Purchaser against dilution or other impairment as
provided herein.

Section 6.

Negative Covenants.

(a)           Except as may be required by the notes and warrants issued
pursuant to the Convertible Note and Warrant Agreement, dated August 29, 2005
between the Company and the holders of the Notes (the “Purchase Agreement”) or
as agreed to by the Purchaser, for a period of thirty (30) days after the
effectiveness of the registration statement relating to the Note Shares as
described in Section 5 of the Purchase Agreement, the Company shall not
authorize or issue any shares of its capital stock to any person or entity.

(b)           For so long as at least fifty percent (50%) in aggregate principal
amount of the Notes is outstanding, the Company shall not, without the prior
written consent of the holders of not less than fifty percent (50%) of the
aggregate principal amount of Notes then outstanding:

(i)            amend the Company’s Certificate of Incorporation to adversely
affect the rights of the holders of the Notes or to authorize any other class or
series of stock in addition to Common Stock and the Preferred Stock currently
authorized or to increase the

 

10





 


--------------------------------------------------------------------------------



 

number of authorized shares of Common Stock or Preferred Stock, unless required
to comply with Section 1 herein;

(ii)

amend the Notes;

(iii)          declare or pay any dividends or make any distributions on any of
the Company’s securities (other than the Notes);

(iv)          redeem, purchase or otherwise acquire any of the Company's
securities ranking junior or pari passu with the Notes except for repurchases of
Common Stock from employees or consultants upon termination of employment or
contractual arrangements approved by the Board of Directors;

(v)           authorize of issue any equity securities having rights or
preferences senior to or pari passu with the Notes with respect to voting,
dividends or distributions, conversion, redemption or liquidation;

(vi)          merge with or into or consolidate with any other corporation, or
sell, lease, or otherwise dispose of all or substantially all of its properties
or assets except in a sale resulting in consideration to the Company’s
securityholders with a value of at least $4 per share;

(vii)        sell, license, or otherwise dispose of all or substantially all of
its intellectual property assets;

(viii)       voluntarily dissolve, liquidate, or otherwise cease operations of
the Company;

(ix)

materially change the nature of the business of the Company;

(x)           incur any indebtedness in excess of $5,000,000 in the aggregate at
any one time outstanding or guarantee, directly or indirectly, or permit any
subsidiary to guarantee, directly or indirectly, any indebtedness except for
trade accounts of the Company or any subsidiary arising in the ordinary course
of business;

(xi)          create, incur, assume or suffer to exist any material mortgage,
pledge, security interest, assignment, lien (statutory or other), claim,
encumbrance, license or sublicense or security interest in or upon any of the
assets of the Company, except for liens for taxes, assessments or similar
charges incurred in the ordinary course of business that are not yet due and
payable and liens related to permitted indebtedness;

(xii)        enter into any agreement that would limit the Company’s ability to
perform its obligations in respect of the Notes or the Note Shares;

(xiii)       create, or permit any subsidiary to own any stock or other
securities of, any subsidiary or other corporation, partnership, or other entity
unless it is wholly owned by the Company; or

 

11





 


--------------------------------------------------------------------------------



 

 

 

(xiv)

take any other actions similar to the foregoing in effect.

Section 7.

Ranking.

 

This Note is an unsecured general obligation of the Company. The Note ranks
senior in right of payment to all of the Company’s other existing and future
indebtedness so long as at least twenty-five percent (25%) in aggregate
principal amount of the Notes is outstanding.

Section 8.

Defenses.

The obligations of the Company under this Note shall not be subject to
reduction, limitation, impairment, termination, defense, set-off, counterclaim
or recoupment for any reason.

Section 9.

Exchange or Replacement of Notes.

(a)           The Purchaser may, at its option, in person or by duly authorized
attorney, surrender this Note for exchange, at the principal business office of
the Company, and receive in exchange therefore, a new Note in the same principal
amount as the unpaid principal amount of this Note and bearing interest at the
same annual rate as this Note, each such new Note to be dated as of the date of
this Note and to be in such principal amount as remains unpaid and payable to
such person or persons, or order, as the Purchaser may designate in writing;
provided that any such transfer of this Note complies with all applicable
securities laws.

(b)           Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction, or mutilation of this Note and (in the case of loss,
theft or destruction) of an indemnity reasonably satisfactory to it, and upon
surrender and cancellation of this Note, if mutilated, the Company will deliver
a new Note of like tenor in lieu of this Note. Any Note delivered in accordance
with the provisions of this Section 9 shall be dated as of the date of this
Note.

Section 10.

Attorneys’ and Collection Fees.

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collection, including reasonable attorneys’ fees
and expenses, incurred by the Purchaser in collecting or enforcing this Note.

Section 11.

Waivers.

The Company hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Note. No delay by the
Purchaser in exercising any power or right hereunder shall operate as a waiver
of any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Purchaser and then only to the extent set forth therein.

 

12





 


--------------------------------------------------------------------------------



 

 

Section 12.

Amendments.

Subject to the provisions of the Purchase Agreement, this Note may not be
amended without the express written consent of both the Company and the
Purchaser.

Section 13.

Governing Law.

This Note will be governed by and construed under the internal laws of the State
of New York, without reference to principles of conflict of laws or choice of
laws. Any action with respect to this Note or the transactions contemplated
hereby shall be exclusively brought in the state and/or federal courts in the
State of New York, located in the Borough of Manhattan, City of New York, State
of New York. Each of the parties hereto waives any objection that it may have to
the venue of such action in any such court or that such action in such court was
brought in an inconvenient forum and agrees not to plead or claim the same.

Section 14.

Successors and Assigns.

The rights and obligations of the Company and the Purchaser under this Note
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties. Notwithstanding the foregoing, neither this Note
nor any of the rights, interests or obligations hereunder may be assigned, by
operation of law or otherwise, in whole or in part, by the Company, without the
prior written consent of the Purchaser.

Section 15.

Notices.

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:

(a)

If to the Company:

Bulldog Technologies Inc.

Riverside Place, Suite 301

11120 Horseshoe Way

Richmond, BC, Canada V7A 5H7

Attention: John Cockburn

Telephone: 604-271-8656

 

Facsimile:

604-271-8654

 

 

with a copy to:

Clark Wilson LLP

 

 

Barristers and Solicitors

 

 

800-885 West Georgia Street

 

 

Vancouver, BC, Canada V6C 3H1

 

 

Attention: Virgil Z. Hlus, Esq.

 

 

Telephone: 604-687-5700

 

 

Facsimile:

604-687-6314

 

(b)

If to the Purchaser: At the address shown on the signature page

 

 

13





 


--------------------------------------------------------------------------------



 

 

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 5:00 p.m. on any other day will be deemed to have been received
on the next business day), if given by legible facsimile transmission with proof
from sender of confirmation of receipt, or (ii) if given by any other means,
when delivered at the address specified in this Section 14.

Section 16.

No Rights of Stockholders.

Except as otherwise provided herein, this Note shall not entitle the Purchaser
to any of the rights of a stockholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company, unless and to the extent converted into shares of
Common Stock in accordance with the terms hereof.

Section 17.

Entire Agreement.

The Purchase Agreement, this Note and the warrants issued under the Purchase
Agreement constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereto and thereof.

Section 18.

Headings.

The headings used in this Note are used for convenience only and are not to be
considered in construing or interpreting this Note.

 

 

14





 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
duly authorized officer as of the date indicated below.

Date: August __, 2005

 

BULLDOG TECHNOLOGIES INC.

 

 

By:

Name: John Cockburn

Title:

Chief Executive Officer

 

 

Note No.

 

Amount: $

 

Purchaser Name:

Address:

 

 

Telephone:

Facsimile:

 

 

 

 

15





 


--------------------------------------------------------------------------------



 

 

ANNEX A

CONVERSION NOTICE

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert the above Note No. _____
into shares of Common Stock, par value $0.001 per share, of Bulldog Technologies
Inc. according to the provisions hereof, as of the date written below.

Conversion calculations:

_____________________________________________

Date of Conversion Notice

_____________________________________________

Principal Amount of Note to be Converted

_____________________________________________

Conversion Price

_____________________________________________

Number of Shares to be Issued Upon Conversion

_____________________________________________

Signature

_____________________________________________

Name

_____________________________________________

Address

 

 

 

16





 

 

 